Citation Nr: 1602030	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  12-34 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from June 1989 to September 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

The Veteran's current obstructive sleep apnea cannot be reasonably disassociated from his active duty service.  


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to service connection for sleep apnea.  He contends that this disorder began during his military service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, the evidence must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Veteran served on active duty in the Navy from June 1989 to September 2005.  His service treatment records are silent as to any complaints of or treatment for sleep apnea.  However, an inservice psychiatric evaluation, performed in June 2005, noted that the Veteran "does have sleep impairment, waking up in the middle of the night wide awake."

Post service treatment reports indicate that he underwent a sleep study test in May 2008.  The test results concluded with a diagnosis of obstructive sleep apnea.  Subsequent treatment reports reflect ongoing treatment for this condition with a CPAP machine.

In December 2010, the Veteran submitted his present claim seeking entitlement to service connection for sleep apnea.  In support of his claim, he has submitted statements indicating that he has had difficulty sleeping and snoring which began during his active duty service.  He also submitted lay statements from two family members and two fellow service members, all of which indicated that they witnessed the Veteran snoring loudly and experiencing episodes of apnea while he slept during his period of military service.

After reviewing the evidence of record, the Board concludes that the Veteran's current obstructive sleep apnea cannot be reasonably disassociated from his active duty service.  In making this determination, the Board finds the statements provided by the Veteran, his spouse, and others to be competent and credible evidence.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Jandreau v. Nicholson, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms).  The Board also notes that the evidence documents a history of difficulty sleeping during service, which further supports the Veteran's contentions in this case.  Finally, while the absence of any documented inservice treatment or complaints of sleep apnea was considered, it is of no greater weight than the positive evidence referenced above.   

Resolving all doubt in favor of the Veteran, service connection for obstructive sleep apnea is warranted.  


ORDER

Service connection for obstructive sleep apnea is granted.



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


